Exhibit 10.3

SECOND AMENDMENT TO THE

PRUDENTIAL SEVERANCE PLAN FOR SENIOR EXECUTIVES

WHEREAS, the Prudential Severance Plan for Senior Executives (the “Plan”) was
last restated on June 25, 2003 by the most senior Vice President responsible for
corporate Human Resources of The Prudential Insurance Company of America, or the
successor to his or her duties relating to corporate Human Resources (the
“SVP”);

WHEREAS, pursuant to Section 6.2 of the Plan, the SVP or her duly appointed
delegate has certain authority to amend the Plan; and

WHEREAS, the SVP or her duly appointed delegate deems it appropriate and within
the scope of his or her authority to amend the Plan as set forth below.

NOW, THEREFORE, effective as to the termination of employment of Eligible
Employees on or after August 1, 2005, the Plan is hereby amended as follows:

1. Section 2.3(ii) of the Plan is hereby amended by adding the following proviso
to the end thereto:

“; provided, however, in the event an approved leave of absence occurs within
such two calendar quarters, the number of hours worked may be deemed to be the
number of hours that otherwise would have been scheduled but for such approved
leave, as determined by the Company in its sole discretion.”

IN WITNESS WHEREOF, the undersigned hereby executes this Second Amendment to the
Plan this first day of May, 2006.

 

/S/ SHARON C. TAYLOR

Sharon C. Taylor

Senior Vice President of Corporate Human Resources